Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/19/2021 has been entered.
DETAILED ACTION
Status of claims: claims 1, 2, 15-18 and  26- 31 are pending.
The amendment filed 11/19/2021 which amends claims 1-2 has been entered. Claims 19-25 were canceled by the amendment filed 4/28/2021; and claim 3-14 were canceled by the amendment filed 11/22/2019. Claims 29-31 remain withdrawn from further consideration.  Claims 1, 2, 15-18 and 26-28 are under examination. 
		  Continuation data/claimed benefit             
This application is a 371 of PCT/US2018/034073 filed 5/23/2018 which claims benefit of 62525404 filed 6/27/2017 and claims benefit of 62527199 filed 6/30/2017. The provisional application 62525404 has support for the examined invention of claims 1, 2, 15-18 and 26-28.
			 
                          Withdrawal of rejections 
[1] The 102(a)(2) rejection of Claims 1-2, 15 and 26-27  by US 20170321202 (‘202)  is withdrawn in light of the amendment (filed 11/19/2021) of claim 1 which adds the limitation “ wherein said engineered penicillin G acylase (PGA) variant is capable of deacylating a di- or tetra-protected insulin dimer”, and in light that ‘202 only teaches deacylation of “tri-protected” insulin;  ‘202 does not teach that the disclosed PGA variant comprising double substitution F254W and A255G  is capable of deacylating a “di- or tetra-protected” insulin dimer as set forth in the amended claim 1. 
[2] The 103 rejection of claim 16 by US 20170321202 and US Pat. No. 6642014 is withdrawn in light of the amendment (filed 11/19/2021) of claim 1 from which claim 16 depends. Yet, new ground of the 103 rejection is applied (see below). 
[3] The 103 rejection of claims 1-2, 15-18 and 26-27  by US 20160326508 (‘508), US 20170321202 (‘202) and US Pat. No. 6642014 (‘014) is withdrawn in light of the amendment (filed 11/19/2021) of claim 1. Yet, new ground of the 103 rejection is applied (see below).

 [4] The 103 rejection of claim 28 by US20160326508, US 20170321202 and US Pat. No. 6642014 further in view of Svoboda et al. as evidenced by US20160194680 is withdrawn in 

			     Objection to claims 
	In claim 17, “…number 9, 27, 90-308” should be changed to “number 9, 27 and 90-308”. 
            In claim 18, “the even numbered sequences of 8, 10 and 22-90” is understood to refer to SEQ ID NOs: 8, 10 and 22-90”; and thus, it is  suggested that it be  changed to  recite “the even numbered amino acid sequences of SEQ ID NOs:8, 10 and 22-90”.
  
Claim Rejections - 35 USC § 112(d)  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

              Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 recites “……capable of deacylating protected insulin”. However, claim 1 now has been amended to have the limitation “…wherein said engineered penicillin G acylase (PGA) variant is capable of deacylating a di- or tetra-protected insulin dimer”. The scope of the term “deacylating protected insulin” (claim 26), which encompasses “mono-protected”, “di-protected”, “tri-protected” and “tetra-protected” insulin, is broader than the scope of the recitation “a di- or tetra-protected insulin dimer” (claim 1). Thus, claim 26 fails to further limit the claim 1 from which claim 26 depends; and therefore, claim 26 is written as an improper dependent form.  	 
           —


 This is a unreasonable rejection.  One skilled in the art would know what the applicants are referring to here.–As you are describing here, the reterm may be broad, but just because it is broad it is not indefinite.

  I do not see this also as an issue due to the same reason as above.
 


 

	The amendment filed 11/19/2021 necessitates the following new grounds of rejections. 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
             In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 1-2, 15-18 and 26-28 are rejected under 35 U.S.C. 103 as being obvious over US 20160326508 (‘508) in view of US 20170321202 (‘202), US Pat. No. 6642014 (‘014), Svoboda et al. (Biol. Chem. Hoppe-Seyler, 375, 373-378) and US 20150274802 (‘802) as evidenced by US20160194680 (‘680).
claim 1).
SEQ ID NO 12, Application US/15148056; Publication No. US20160326508A1
 Query Match  98.8%;  Length 764;
  
Qy          1 SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN 60

Qy         61 GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120

Qy        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180

Qy        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240

Qy        241 NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300

Qy        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360

Qy        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420

Qy        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480

Qy        481 TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540

Qy        541 QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600

Qy        601 ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660

Qy        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720

Db        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720

Qy        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764
              ||||||||||||||||||||||||||||||||||||||||||||
Db        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764
‘508 teaches individual substitution A255S or A255F (each  has activity “FIOPC” “+”) (see variant # 217 in Table 5.1 at page 10, right col.) and individual substitution F254W (which has activity “FIOPC” “+”) (see variant # 128 in Table 5.1 at page 29, right col, ‘508).
The above-mentioned “FIOPC” refers to the “fold improvement over positive control” ([0161], lines 21-22, ‘508) and “++” indicates “1.4 to 2.0 fold increase” of the activity (see the footnote shown at the end of Table 5-1 at page 30 of ‘508), and wherein said “positive control” is variant 1 (last two lines of [0169], ‘508), wherein said “improvement” refers to increased enzyme activity ([0043], lines 1-3, ‘508) encompassing the “deacylation” activity because the claimed PGA variants of ‘508 include the PGA variant listed in Table 5.1 and are capable of deacylating tri-protected insulin (i.e., removing the tri-phenyl acetate protecting groups from insulin (see ref claims 1-2 of ‘508).  Examiner has noted that instant SEQ OD NPO:6 contains 6 histidine residue at its c-terminus. This is obvious over the prior art because it has been known in the prior art (‘014) that the  histidine tag is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (see col. 12, lines 40-44, ‘014).
	Although ‘508 does not expressly teaches combination of substitutions at 254 with 255, the closely related reference ‘202 also discloses the PGA variant having substitution A255S has deacylation activity (see Table 9.1 at p.32, ‘202). Further, ‘202 teaches The combination of F254W with  A255G  enhances PGA enzymatic activity. This because the PGA variant comprising the substitutions F254W, A255G, Y27T, D74P, L253V has FIOPC level “+++” (see aa sequence No.1698, Table 12.5, p.40, ‘202) relative to the PGA variant comprising the substitutions A255G, Y27T, D74P, L253V (without F254W) has FIOPC level “+” (see aa sequence No.1524, Table 12.5, p.39, ‘202). These indicate that the double mutation “F254W” and “A255G” has significantly higher activity (“+++” = greater than 100-fold increase activity) compared to the activity of A255G alone (“+” = greater than 2-fold but less than 10 fold increased activity) (see footnote of Table 12.5 at page 41, ‘202). As discussed above, the enhanced activity of PGA enzyme (i.e., improvement of the activity) includes the deacylation of the protected insulin., as applied to claim 1. Thus, it would have been prima facie obvious  for one of ordinary skill in the art before the effective filing date of the claimed invention to engineer the PGA variants comprising double substitutions at position 254/255 using the amino acid sequence of SEQ ID NO:12 (‘508) as parent sequence to enhance or improve enzymatic activity such as the deacylating the phenyl acetate groups protected insulin which would have encompassing deacylating di- or tri- or tetra-protected insulin to produce free insulin ([0006] and [0014], and ref claims 1 and 7 of ‘508) which free insulin has well known being useful as antidiabetic drug (see [0031], ‘202). 
1), the obviousness of the prior art PGA variant comprising the double-substitutions 254/255 and having at least 95% sequence identity to SEQ ID NO:6  has been established by the combined references’ teachings  (‘508, ‘202). Since the prior art PGA variant has ability of deacylating tri-protected insulin, the property of deacylating di- or tetra-protected  insulin dimer is considered inherent. For the same reason, claim 27 which recited the protected insulin comprised di-protected or tetra-protected insulin is also rejected.  
MPEP states that “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant” (see MPEP 2112(V)). In this case, the burden is shifted to applicant showing that the prior art PGA variant comprising substitutions at position 254/255 will not deacylate di- or tetra-protected insulin dimer recited in claim 1.
 In addition, MPEP also states that “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference” (MPEP 2112 (II)). Here, in this case, though “the inherent disclosure” of the claimed deacylation at the time of invention has not be recognized by one of ordinary skill in the art, when using and testing the prior art PGA variant discussed above, the inherent property thereof that is deacylating the di- or tetra-protected insulin would have been recognized by one skilled in the art who uses said prior art PGA variant to produce the therapeutic drug “free insulin” with reasonable expectation of success. 
Regarding the new limitation “….insulin dimer” introduced into the amended claim 1, this limitation is obvious over the combined art references’ teachings in the following (it is noted that claim 28 also recite the that insulin is a dimer).

Although ‘508, ‘202 and ‘014 do not expressly disclose that the insulin is a dimer or tetramer set forth in claim 28, ‘508 has taught that the variant PGA is a deacylation biocatalysts capable of removing tri-phenylacetate protecting groups in insulin and generate >99% free insulin (see [0095], ‘508). Additionally, ‘508 has taught that insulin contains three nucleophilic amines: N-terminal free amines (i.e., α-amine group) at A-chain (A1), B-chain (B1) and amine Lys on the B-chain at position 29 (B29), and that the PGA is able to hydrolyze (i.e., deacylate) amide bond between these amines and N-phenylacetate protected group (see [0089], ‘503) to produce free insulin ([0006] and [0014] ‘508). This suggests the usefulness of the PGA enzyme for the protected insulin by its deacylation activity. 
It has been known in insulin synthesis art (i.e., ‘680 reference)  that phenylacetyl protecting group is useful in chemical synthesis of human insulin  by making the protected insulin [e.g., Lys(Pac)B29] followed by enzymatic de-protection (to release free insulin) using 
Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose and test the PGA enzyme of ‘508/’202 for its capability of de-protecting (i.e., deacylating) the protected insulin at Lys B29 wherein the insulin can be in a form of a “insulin dimer” (claims 1, 28) which is has been known to be an insulin super agonist ([0010], lines 1-2, ‘802) such as B29-B29’ insulin dimer ([0045], lines 2-3, ‘802) thereby resulting in a di-protected insulin dimer (claim 27). One of ordinary skill in the art would have readily chosen the engineered PGA variant of ‘508 because it catalyzes deacylation (or removal) of N-phenylacetate-protected peptides such as “insulin peptide” with exclusive selectivity for the phenylacetate amide bond, leaving the rest of the peptide bonds of the protein/insulin intact [advantage] (see [0089], ‘508). Thus, the combination of the reference’s teachings renders the claim 1 and claim 28 prima facie obvious.      
Therefore, the combination of reference teaching renders the claims 1 and 27-28 prima facie obvious. 

The following is the obviousness of claims 2, 15-18 and 26.
Since L253V reads on the limitation (claim 2) “253 K/V” (which means substitution at position 253 is either “K” or “V”), claim 2 is included in the rejection.  
Since SEQ  ID NO:12 (‘508) has 98.5% sequence identity to instant SEQ ID NO:10 because instant specification (at Table 6.1 of p.53) sets forth that SEQ ID NO:10 refers to “variant No” 27 (elected species, claim 17), claim 17 is rejected.
 The obviousness of the PGA variant comprising the C-terminal His6 tag (claim 16) to arrive at SEQ  ID NO:10 (claim 18)  is the following. As discussed above, ‘202 has taught that 
the combination of F254W with  A255G  enhances PGA enzymatic activity (see  aa sequence No.1698 at Table 12.5 at p.40 , ‘202, and also see the above corresponding discussion). This is applied to claim 18, because SEQ ID NO:10 (claim 18) consists of the double substitutions “F254W” and “A255G”. in addition,  ‘508 has taught that the variant PGA enzyme can further comprise additional sequences such as “epitope tag” that do not alter the encoded activity of the enzyme useful in purification ([0104], ‘508), wherein said “epitope tag” is polyhistidine tag (claim 15) ([0159], lines 1-4 and 18-20, ‘508). Furthermore, ’14 has taught that histidine tag is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (col. 12, lines 40-44, ‘014).  Thus, the instant SEQ ID NO:10 comprising  18) and the C-terminal His6 tag (claim 18) is prima facie obvious over the prior art teachings. 
Regarding claim 16, as discussed right above, it has been known in the art (‘014) that the  histidine tag is useful for recombinant protein purification and that the six His tag can be fused to the C-terminus of the protein (see col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art to fuse the” histidine tag” to C-terminus of the engineered PGA variant (claim 16) of ‘508 via routine molecular cloning technology for desired purification thereof with reasonable expectation of success. Thus, claim 16 is obvious over the prior art teachings. 
            Regarding claim 26, ‘508 has taught that the PGA variant is a deacylation biocatalysts capable of removing the A1/B1/B29-tri-phenyl acetate protecting groups on insulin ([0095] and ref claim 1 of ‘508), as applied to the limitation “…penicillin G acylase variant is capable of deacylating protected insulin” recited in claim 26.
	Therefore, the combination of references’ teachings render the claims prima facie obvious.  

	The applicant’s response to the 103 rejections 
	At pages 5-7, the response filed 11/19/2021 asserts that the amendment of claim 1 would render the obviousness rejection of claims 1-2, 15-18 and 26-27 moot thereby rendering the claims non-obvious, since the amended claim 1 now requires 95% sequence identity to SEQ ID NO:6 and a functional limitation (p.5, last paragraph to p.6, line 2, the response).
	Also, the response asserts that none of ‘508, ‘202 and ‘014 teaches the PGA variant enzyme acts on an insulin dimer substrate (p.5, lines 3-4, the response).
	The applicant’s argument are found not  persuasive, because ‘508 has taught the amino acid sequence of the PGA variant such as variant sequence of SEQ ID NO:12 wherein parent sequence of SEQ ID NO:12  has 98.8% sequence identity to instant SEQ ID NO:6, and further ‘508 has taught the amino acid substitution at position 254 or 254. The closely related art ‘202 discloses the combined substitutions at 254 and 255 can improve or enhance enzymatic activity of  the PGA variant enzyme wherein the activity would have included deacylating protected insulin encompassing di- or tri- or tetra-protected insulin. 
	Even though ‘508 and ‘202 do not expressly teaches that insulin (which is subjected to the deacylation) is dimer, ‘680 has taught that phenylacetyl protecting group is useful in chemical synthesis of human insulin  by making the protected insulin followed by enzymatic de-protection (to release free insulin) using PGA enzyme, and ‘802 provides the teaching that the insulin can be in a form of a “insulin dimer” (claims 1, 28) which is has been known to be an insulin super agonist ([0010], lines 1-2, ‘802) such as B29-B29’ insulin dimer. Thus, it would have been prima facie obvious for  one of ordinary skill in the art to deacylate the insulin dimer 

	In addition at pages 6-7, the response submits that the claimed PGA enzyme has unexpected activity (unexpected results) with 6.25 to 300-fold improvement in activity on the dimer insulin substrate, and assert that the unexpected results would overcome the 103 rejection .

The applicant’s argument are found not persuasive because of the following reasons. 
MPEP states that “[W]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (see MPEP 716.02(d)). 
It is noted that, although the instant specification only mentioned at page 30, [0111],  lines 7-8 that one variant (SEQ ID NO:88, which comprises His6-tag at its C-terminus) was shown 300-fold improved over the initial backbone tested. However, instant Table 11.1 at p. 65 shows that SEQ ID NO:8 comprising the substitution set “G111S/T176S/T352S” has “++” level of deacylation (of insulin) percent conversion (FIOP) relative to SEQ ID NO:74 wherein “++” refers to more 2.5-fold but less than 5-fold wherein the deacylation is for di-protected insulin dimer ([0201], line 2, instant specification). Thus, the “improvement” associated with “300-fold” (unexpected results) is not commensurate with scope of claim 1. This is also because claim 1 as written can be construed to be directed to sole two substitution at positions 254/255 wherein the variant PGA has at least 95% sequence identity to SEQ ID NO:6 ; however, the all of the PGA variants showing the improved activity (unexpected results) of deacylating insulin dimer, as argued by applicant, comprises more than two amino acid substitutions encompassing the substitutions at residues 254/255. Thus, the unexpected results asserted by applicant cannot be the rationale for overcoming the obviousness rejection of the claim1 and dependent claims therefrom.
Therefore, the above 103 rejection  is proper and stands.  

                   Maintained -Claim Rejection –Obviousness Type Double Patenting 
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Examiner remark: for the similar  reasons, the discussion of the “inherent property” as to deacylating di- or tetra-protected insulin dimer in the 103 rejection is also applied to the following ODP rejection herein. The PGA variants disclosed by the ODP reference ‘025, ‘681, ‘001 and ‘479, respectively  (see below) possess the inherent property thereof. 

[1] Claims 1, 15, 16 and 26-28 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6-10 of US Pat. No. 10724025 (‘025) in view of US Pat. No. 6642014 (‘014). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
Claim 4 of ‘025 claims an engineered penicillin G acylase (PGA) comprising a peptide sequence having the even-numbered sequences of SEQ ID NOs: 6-1902, wherein SEQ ID NO:1664  comprises the substitutions F254F and G255A (instant claim 1)   (see columns 69-70, Table 12.3, aa [amino acid] SEQ ID N: 1664, the specification of ‘025) and has 97.5% sequence identity to instant SEQ ID NO:6, respectively (see sequence alignment below wherein Qy is instant SEWQ ID NO:6 and Db is SEQ ID NO:1664), which is the common subject matter of instant claim 1.

Patent No. 10724025; Application US/15588378; SEQ ID NO 1664
Query Match   97.5%;  Length 764;


              ||||||||||||||||||||||||||  |||||||||||||||||||||||||||:||||
Db          1 SNMWVIGKNKAQDAKAIMVNGPQFGWTVPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN 60

Qy         61 GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120
              |||||||||| || ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTISWGSTAGGGDDVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120

Qy        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180

Qy        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240

Qy        241 NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300
              |||||||||||||: |||||||| ||||||||||||||||||||||||||||||||||||
Db        241 NNSPQKDYPASDLWGFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300

Qy        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360

Qy        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420

Qy        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480

Qy        481 TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540
              |||:||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540

Qy        541 QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QDVDEHQESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600

Qy        601 ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db        601 ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660

Qy        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720

Qy        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764
              ||||||||||||||||||||||||||||||||||||||||||||
Db        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764


        Although ‘025 does not expressly claim the PGA variant comprising a histidine tag (claims 15, 16), it has been known in the prior art (‘014) that the  histidine tag (claim 15) is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the” histidine tag” to the C-terminus of the PGA variant polypeptide of ‘025 via conventional 
Claims 6-10 of ‘025 are directed to using the engineered PGA variant enzyme to remove (deacylate) phenyl acetate di-protected insulin and thus provide the evidence that the engineered PGA variant is capable of deacylating the di-protected insulin, which is the common subject matters of instant claims 26-28, wherein the insulin dimer (instant claim 28) is considered to be a property of insulin in solution (col.23, lines 16-17, the specification of ‘025) which insulin is subjected to the di-protection. 
Thus, the instant claims and the claims of ‘025 discussed above are not patentably distinct from each other. 

	[2] Claims 1, 15 and 16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Pat. No. 10745681 (‘681) in view of US Pat. No. 6642014 (‘014). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
 Claim 2 of ‘681 claims an engineered penicillin G acylase comprises an amino acid sequence having at least 90% sequence identity to at least one sequence set forth in Table 5.1, 5.2, 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 7.1, 8.1, 9.1, 11.1, 12.1, 13.1, 14.1, 15.1, 16.1, 17.1, 18.1, 19.1, 20.1, 22.1, 23.1, and/or 23.2. 
Table 6.6 of ‘681 discloses that the substitution F254W and A255G (variant Nos. 141, see aa [amino acid] SEQ ID NO:68 ) relative to SEQ ID NO:12 (a control) (see Table 6.6 at columns 55-56 of the specification of ‘’681), wherein SEQ ID NO:68  has 98 % sequence identity to instant SEQ ID NO:6 in instant claim 1 (see sequence alignment below; wherein Query is SEQ ID NO:6 and Sbjct is SEQ ID NO:68), which is the common subject matter of instant claim 1. 
Paten No. 10745681; Application US/15861849
SEQ ID NO 68

  Query Match  98.0%;  Length 764;

Query  1    SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN  60
            SNMWVIGKNKAQDAKAIMVNGPQFGW  PAYTYGIGLHGAGYDVTGNTPFAYPGL+FGHN
Sbjct  1    SNMWVIGKNKAQDAKAIMVNGPQFGWTVPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN  60

Query  61   GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120
            GTISWGSTAG GD VDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR
Sbjct  61   GTISWGSTAGGGDDVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120

Query  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180
            TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY
Sbjct  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180

Query  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240
            YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW


Query  241  NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300
            NNSPQKDYPASDL+ FLWGGADR TEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL
Sbjct  241  NNSPQKDYPASDLWGFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300

Query  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV  360
            PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV
Sbjct  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV  360

Query  361  AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420
            AAVPAPFGK YSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ
Sbjct  361  AAVPAPFGKIYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420

Query  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480
            EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG
Sbjct  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480

Query  481  TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540
            TEN+MIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP
Sbjct  481  TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540

Query  541  QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600
            QDVDEH+ESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM
Sbjct  541  QDVDEHQESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600

Query  601  ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660
            ARRSTQGTVSEVLGKAFV FDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID
Sbjct  601  ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660

Query  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720
            KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK
Sbjct  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720

Query  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  764
            YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA
Sbjct  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  764

Although ‘681 does not expressly claim the PGA variant comprising a histidine tag (claims 15, 16), it has been known in the prior art (‘014) that the  histidine tag (claim 15) is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the” histidine tag” to the C-terminus of the PGA variant polypeptide of ‘681 via conventional genetic engineering in order for desired purification thereof  with reasonable expectation of success. 
Thus, the instant claims and the claims of ‘681 discussed above are not patentably distinct from each other. 

001)  in view of US Pat. No. 6642014 (‘014). This is a provisional double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
Claim 4 of ‘001 claims an engineered penicillin G acylase comprises an amino acid sequence having at least 95% sequence identity to at least one sequence set forth in the even-numbered sequences of SEQ ID NOs: 6-1902, wherein SEQ ID NO:318 (see Table 6.1 at page 57 of the specification of ‘001) which comprising the substitutions F254 and A255E (instant claim 1). The amino acid sequence of SEQ ID NO:318 has 98%  sequence identity to instant SEQ ID NO:6  (see sequence alignment below; wherein Query is SDEQ ID NO:6, and Sbjct is SEQ ID NO:318). 
Query  1    SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN  60
            SNMWVIGKNKAQDAKAIMVNGPQFGW  PAYTYGIGLHGAGYDVTGNTPFAYPGL+FGHN
Sbjct  1    SNMWVIGKNKAQDAKAIMVNGPQFGWTAPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN  60

Query  61   GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120
            GTISWGSTAG GD VDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR
Sbjct  61   GTISWGSTAGHGDGVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120

Query  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180
            TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY
Sbjct  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180

Query  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240
            YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW
Sbjct  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240

Query  241  NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300
            NNSPQKDYPASDL  FLWGGADR TEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL
Sbjct  241  NNSPQKDYPASDLNEFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300

Query  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV  360
            PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWL SMLKRTVV
Sbjct  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLKSMLKRTVV  360

Query  361  AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420
            AAVPAPFGKWYSASGYETTQDGPTGSLNI VGAKILYEALQGDKSPIPQAVDLFGGKPQQ


Query  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480
            EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG
Sbjct  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480

Query  481  TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540
            TEN+MIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP
Sbjct  481  TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540

Query  541  QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600
            QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM
Sbjct  541  QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600

Query  601  ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660
            ARRSTQGTVSEVLGKAFV FDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID
Sbjct  601  ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660

Query  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720
            KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK
Sbjct  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720

Query  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  764
            YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA
Sbjct  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  764

Although ‘001 does not expressly claim the PGA variant comprising a histidine tag (claims 15, 16), ‘it has been known in the prior art (‘014) that the  histidine tag (claim 15) is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the” histidine tag” to the C-terminus of the PGA variant polypeptide of ‘001 via conventional genetic engineering in order for desired purification thereof  with reasonable expectation of success. 
Since the claim 17 does not set forth the amino acid sequences or sequence identifiers for claimed “variant number 9, 27, 90-308” nor instant specification describes, the “variant” of said number 9, 27, 90-308” is given broadest reasonable interpretation (BRI) as being drawn to any penicillin G acylase comprising amino acid substitution(s) including the “penicillin G acylase” of  ‘001 discussed above. Thus, claim 17 is included in the rejection.


	[4] Claims 1-2, 15 and 16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of application No. 17091479  (‘479)  in view of US Pat. No. 6642014 (‘014). This is a provisional double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
Claims 1-7 of ‘479 claim an engineered penicillin G acylase comprises at least 95% or 99% sequence identity to at least one sequence set forth in Table 5.1, 5.1, 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 7.1, 8.1, 9.1,  11.1, 12.1, 13.1, 14.1, 15.1, 16.1, 17.1, 18.1, 19.1, 20.1, 22.1, 23.1, and/or 23.2 (claims 3 and 5, ‘479) wherein said engineered penicillin G acylase comprises a histidine tag (claim 6 of ‘479). 
Table 6.3 of ‘479 specification discloses the PGA variant polypeptide of SEQ ID NO:6 which comprises the amino acid substitutions F254W and A255G (instant claim 1)  and additional substitution L253V (which reads on the “L253K/V” in instant claim 2). The SEQ ID NO: 6 has 98% sequence identity to instant SEQ ID NO: see sequence alignments below, wherein Query is instant SEQ ID NO:6, and Sbject is SEQ ID NO:6).

Query  1    SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN  60
            SNMWVIGKNKAQDAKAIMVNGPQFGW  PAYTYGIGLHGAGYDVTGNTPFAYPGL+FGHN
Sbjct  1    SNMWVIGKNKAQDAKAIMVNGPQFGWTVPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN  60

Query  61   GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120
            GTISWGSTAG GD VDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR
Sbjct  61   GTISWGSTAGGGDGVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120

Query  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180
            TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY
Sbjct  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180

Query  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240
            YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW
Sbjct  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240

Query  241  NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300
            NNSPQKDYPASD++ FLWGGADR TEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL
Sbjct  241  NNSPQKDYPASDVWGFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300

Query  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV  360
            PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAIL AWLTSMLKRTVV
Sbjct  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILRAWLTSMLKRTVV  360

Query  361  AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420
            AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ
Sbjct  361  AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420

Query  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480
            EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG
Sbjct  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480

Query  481  TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540
            TEN+MIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP
Sbjct  481  TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540

Query  541  QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600
            QDVDEH+ESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM
Sbjct  541  QDVDEHQESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600

Query  601  ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660
            ARRSTQGTVSEVLGKAFV FDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID
Sbjct  601  ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660

Query  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720
            KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK
Sbjct  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720

Query  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTAHHH  767
            YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  H
Sbjct  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTATLH  767
Although ‘479 does not expressly disclose the PGA variant of SEQ ID NO:6 comprising a histidine tag (claims 15, 16), ‘479 has claimed that the claimed PGA variant comprises a histidine tag (see ref claim 6 of ‘479). It has been known in the prior art (‘014) that the  histidine tag (claim 15) is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the” histidine tag” to the C-terminus of the PGA variant polypeptide of ‘479 via conventional genetic engineering in order for desired purification thereof  with reasonable expectation of success. 
  Thus, the instant claims and the claims of ‘’479 discussed above are not patentably distinct from each other. 
At page 7, the response filed 11/192021 asserts that the current amendment render the ODP rejections moot and thus the response requests withdrawal of rejections.
As indicated above, the amended claim 1 incorporates the limitation as to deacylating di- or tetra-protected insulin dimer “ which is construed as the inherent property of the PGA variants disclosed by the ODP references ‘025, ‘681, ‘001 and ‘479, respectively.  Thus, the ODP rejections are maintained. 
No allowable subject matter is indicated with a standing ground of the rejections. Thus, it is suggested that applicants file the appropriate terminal disclaimers for the above-discussed conflicting applications.   


                                                  Conclusion
            No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL LIU whose telephone number is (571) 272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel  W. Liu/
Examiner, Art Unit 1656


/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656(p.r)